In each of these cases, on motion of plaintiffs' attorney, a justice of the Superior Court entered an order certifying to this court for hearing and determination "the question as to the constitutionality of Chapter 1331, Section 6 of the Public Laws of 1929, as the same has been sought to be applied to this case."
Such certification is authorized only when "the constitutionality of an act of the General Assembly shall be brought in question upon the record." § 5109, G.L. 1923. Certification should not be made until a constitutional question has been formally made upon the record. The constitutionality of an act of the General Assembly is not "brought in question upon the record" until it has been clearly questioned by an allegation in the pleadings or by other formal objection filed in the case.Blais v. Franklin, 30 R.I. 413, 421. We have examined the record certified to us and find no constitutional question raised "upon the record." *Page 12 
Furthermore, even though the question certified had been brought "upon the record", the question is too indefinite. Said section 6 amends sections 8, 9, 10 and 11 of Chapter 336, G.L. 1923. It does not appear in the question certified what portion of either of these sections is claimed to be unconstitutional. See State v. Rosenkrans, 71 Atl. (R.I.) 513.
At the hearing upon the question certified, plaintiffs' attorney said that he did not intend to question the constitutionality of said section 6 and that the question he intended to have certified was the question of the constitutionality of Chapter 1327, P.L. 1929 and asked to be heard upon this latter question.
Constitutional questions are of great importance and cannot be raised or presented in this court in such an informal manner. We have held that this court cannot hear a constitutional question which has not been raised upon the record and certified to us as provided by statute. Greenough v. Peoples SavingsBank, 38 R.I. 100; Narragansett Electric Lighting Co. v.Sabre, 50 R.I. 288.
For the reasons given we do not determine the question certified to us. The papers in each case with our decision certified thereon are remanded to the Superior Court for further proceedings.